Citation Nr: 1234767	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  05-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicide. 

2. Entitlement to service connection for a heart condition, to include as due to exposure to herbicide and/or asbestos, and/or as secondary to diabetes mellitus. 

3. Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to exposure to herbicide. 

4. Entitlement to service connection for arthritis of the right leg. 

5. Entitlement to service connection for arthritis of the back. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The appellant had active service from July 1964 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in November 2009 and January 2011 when it was remanded for additional development.  The Board finds that the RO substantially complied with the mandates of the Board's remands pertinent to the issues adjudicated below and will proceed to adjudicate the appeal. 
 
In May 2005, the appellant presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO). A transcript of this hearing has been associated with the claims folder. 

The issues of entitlement to service connection for diabetes mellitus type II, heart disability, and neuropathy of the lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The earliest clinical evidence of a right leg disability is approximately 35 years after active service.

2.  The competent probative evidence of record is against a finding that the Veteran has a right leg disability causally related to active service.

3.  The earliest clinical evidence of a back disability is approximately 35 years after active service.

4.  The competent probative evidence of record is against a finding that the Veteran has a back disability causally related to active service.


CONCLUSIONS OF LAW

1.  Right leg disability was not incurred in, or aggravated, by active service. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Back disability was not incurred in, or aggravated, by active service. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in October 2003, VA informed the appellant of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the Veteran of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman; such notice was provided to the Veteran in correspondence dated in March 2006.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced. The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains service treatment records (STRs), private and VA medical records, and the statements of the Veteran in support of his claims.  

A VA examination with opinion was obtained in September 2011 with an addendum in October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination with opinion is adequate, as it includes a physical examination of the Veteran, a review of his medical records, and considers his contentions as to his disabilities.  Rationale was provided for the opinions proffered.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right leg disability 

The first element of entitlement to service connection is a current disability.   A 2002 private clinical record reflects that the Veteran had pain consistent with degenerative joint disease (DJD) of the knees; however, the record does not reflect that a diagnosis of DJD was made based on an x-ray.  A 2011 VA examination report reflects that the Veteran's right leg complaints had been related to his back.  The report further reflects that after back surgery in 2006, the Veteran reported that he no longer had right leg radiculopathy.  Service connection claim requires, at a minimum, medical evidence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  Even assuming arguendo that the Veteran has DJD of the right knee, the Board finds, for the reasons noted below, that service connection is not warranted.

The second element for entitlement to service connection is an in-service injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, his right leg.  His report of medical examination for separation purposes, dated in September 1967, reflects that his lower extremities were normal upon clinical examination.  In addition, the Veteran has not alleged that he had a specific injury to his right leg in service.  The Veteran alleged that he may have a leg disability due to moving heavy items in service.  Assuming arguendo that the Veteran's moving of heavy items was an "injury", the Board finds, for the reasons noted below, that service connection is still not warranted.

The third requirement for service connection is medical evidence of a nexus between a current disability and the in-service disease or injury or continuity of symptomatology since service.  The Board finds that this element has not been met.  

The claims file includes correspondence, dated in September 2003, from Dr. K. P.  Dr. K. P. stated that the Veteran had been a patient of his for a "number of years."  He further stated the following:

[The Veteran] has a right hand injury which was sustained in the Military while in Viet Nam.  He has tinnitus and decreased hearing which is more than likely related to his military duties onboard ship around large guns.  He also had significant Agent Orange exposure and has diabetes which was very early onset along with heart disease which I believe are all related.  He has also had problems with his back which leads to problems in his right leg and right foot which prevents him from doing multiple activities and performing a large portion of his job duties.  With all of these concerns being of early onset, I think they are all more than likely related to his Military activity.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Board finds that the opinion of Dr. K. P. has little, if any, probative value, and less probative value than that of the VA examiner, for several reasons.  First, the opinion does not reflect that the examiner was familiar with the Veteran's STRs.  An example which reflects that Dr. K. P. had not reviewed the Veteran's STRs is Dr. K. P.'s statement that the Veteran injured his right hand in Vietnam; however, there are numerous records which reflect that the Veteran injured his hand when he was drinking alcohol to excess and punched a window in Japan.  Second, the Dr. P. stated that the Veteran had "significant" Agent Orange exposure; however, there is no credible evidence of record that the Veteran had any herbicide exposure in service.  Third, Dr. P. failed to provide an adequate rationale as to how the Veteran's back disability, which he alleges caused a right leg disability, is related to service, other than its early onset.  In this regard, the Board notes that the onset of the Veteran's back and right leg complaints was not until 30 years after separation from service.  The STRs are negative for right leg complaints or injury, the Veteran has denied leg pain in service, and the only clinical evidence of a leg injury or complaints are the post service records which reflect the Veteran may have had leg problem are from 2002, which reflects that the Veteran is "now" having knee complaints.  Fourth, Dr. K.P. does not address whether the Veteran has DJD of the knee or merely sciatic pain extending to the right leg.  Fifth, Dr. P. stated that the Veteran had a "very early onset" of disabilities, but fails to discuss that the Veteran did not have the onset of disabilities until after age 50, after having been diagnosed as having obesity for several years (See June 1995 private record), after having a job which involved driving approximately 70,000 miles a year, and after participating in remodeling homes, all factors which may be significant in determining etiology.  

In sum, the Board finds that the opinion of Dr. K.P. lacks probative value because it appears to be based on unsupported evidence, ignores potentially pertinent evidence, and fails to provide an adequate rationale for any etiology opinions.  

The claims file includes a September 2011 VA examination report with an addendum report dated in October 2011.  The examiner reviewed the claims file, examined the Veteran, and provided an opinion that it is less likely as not that the Veteran's currently claimed leg disability is due to, or a result of, active service.  The examiner's opinion included consideration of the onset of the Veteran's right leg complaints, the lack of clinical evidence of a right leg disability in service, and the finding that the Veteran's right leg disability is sciatica related to his lumbar spine.  In this regard, the report reflects that the Veteran reported that his claimed arthritis of the right leg is actually related to the previous symptoms of sciatica as affecting the right lower extremity.  He reported that subsequent to spine surgery in 2006, he does not have radiculopathy of the lower extremity.  

Based on the foregoing, the Board finds that the probative clinical evidence of record is against a finding that the Veteran has a right leg disability causally related to active service.

Not only is the probative clinical opinion against a finding that the Veteran has a right leg disability causally related to active service, but the Board also finds that the evidence is against a finding of continuity of symptoms since service.  

The Veteran separated from service in 1967 with a normal examination upon separation.  

A June 1995 private record reflects that the Veteran was seen for a "complete exam."  It was noted that he had no specific requests or complaints.  It was noted that he had previously been seen for gout, a sleep study, and was undergoing allergy immunotherapy.  The report is negative for any complaints of, or treatment for, the Veteran's leg.  The Board finds that if the Veteran had been having complaints of the leg since separation from service, it would have been reasonable for him to have reported it, and for it to have been recorded in the records, when he had a complete examination in 1995.  

A post-service March 1999 private record reflects that the Veteran had right toe pain, but the record is negative for any right leg pain.  A September 1999 private record also reflects right toe pain over the last three to four months.  It was noted that the Veteran had seen a podiatrist.  Again, the report is negative for an complaints of, or treatment for, right leg pain.  It was noted that the Veteran had a right bunion on the great toe.  

A February 2000 private record reflects that the Veteran had had some foot surgery and that this bothers him both musculoskeletally and neurologically with some numbness but "it's post-surgical." Upon clinical examination , it was noted that the Veteran had a full range of motion of all joints.  It was noted that his foot was still recuperating from surgery, otherwise there was no gross ligamentous structures and no pain over any bony prominences of the spine or the joints. 

Private clinical records dated in February 2001, October 2001, November 2001, and January 2002 all reflect that the Veteran had a full range of motions of all joints with no acute joint abnormalities.  The earliest clinical evidence of a knee complaint or leg complaints is in April 2002.  April 2002 records reflect that the Veteran "now is having significant knee pain, grinding of the knees consistent with DJD."  The Board notes that this is approximately 35 years after separation from service.  The April 2002 records reflect that the knee pain was primarily on the left and the Veteran had full range of motion.  

As noted above, the Veteran reported to the VA examiner that his right leg pain began in approximately 2003, or more than 35 years after separation from service.  There are numerous and extensive private medical records for the Veteran from 1995 through 2002.  These records are entirely negative for any reference to military service or continuity of pain since service until after the Veteran filed his claim in September 2003.  The Board finds that if the Veteran had had continuous problems since service, it would have been reasonable for him to have reported it, and for it to have been recorded in the clinical records; it is not.  Not only is there an absence of medical reference to complaints since service, but the records reflect full range of motion and no abnormalities until more than 30 years after service.   
The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, the Veteran has stated that his pain did not begin until more than three decades after service.    

The Board notes that the Veteran may sincerely believe that he has, or had, a right leg disability causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. Espiritu supra.  

In sum, the evidence of record is against a finding that the Veteran has a right leg disability causally related to active service.  In addition, the Veteran's initial demonstration of right leg disability approximately 35 years after service, is too remote from service to warrant service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and service connection for a right leg disability is not warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Back disability 

As noted above, the first element for entitlement to service connection is a current disability.  A December 2002 private clinical record reflects that the Veteran had mild degenerative changes of the spine.  Thus, the Board finds that the first element has been met. 

The second element of entitlement to service connection is an in-service disease or injury.  The Veteran's STRs are negative for any complaints of, or treatment for, the Veteran's back.  The Veteran's September 1967 report of medical examination for separation purposes reflects that his spine was normal upon clinical examination.  Moreover, the Veteran has not reported any specific incident or injury to his back in service.  Instead, the Veteran avers that handling ammunition and mailbags may have caused his current back disability.  He did not testify that he injured his back in service or even that the pain started in service.  At the May 2005 DRO hearing, when questioned as to when he started having problems with his back, he stated "Oh, I guess I've had it for a long time.  I had jobs for years where I was very active, so you just kind of contributed it to normal daily routine . . . But, I'd say, probably early on, after, you know, probably all of my life afterwards."  (DRO hearing transcript, page 19.)  Based on the foregoing, the Board finds that the second element, an in-service disease or injury, has not been met.  

Even if the Board were to find that the Veteran's carrying of ammunition and mailbags with no complaints of pain or injury in service could be sufficient to fulfill the second element for service connection, the Board finds that the third element has not been met. 

As noted above, the third requirement for service connection is medical evidence of a nexus between the current disability and the in-service disease or injury, or continuity of symptomatology since service.  

The claims file includes the opinion of Dr. K.P., as noted above, in which he states that due to the early onset of the Veteran's back disability, he believes that it is related to active service.  Also, as noted above, the Board finds that this opinion lacks probative value.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  Dr. K. P. fails to adequately explain how the Veteran's back disability with an onset after falling in a broken lawn chair approximately 35 years after service, after 35 years of post-service activity, after years of obesity, after age 50, and with no injury in service, is related to service.  

The claims file includes a September 2011 VA examination report/opinion with an October 2011 addendum.  The examiner opined that it is less likely as not that the Veteran has a current back disability causally related to active service.  The examiner's opinion was based on a review of the Veteran's claims file, to include the Veteran's STRs, and an examination of the Veteran.  The examiner's opinion included consideration of the lack of in-service complaints or injury, and the Veteran's contention that the onset of his back disability was in approximately 2004 more than 35 years after service

Not only is the competent probative clinical opinion against a finding that the Veteran has a current back disability causally related to active service, but the Board finds that there is no credible evidence of continuity of symptomatology since service.

The Veteran separated from service in September 1967.  The claims file includes an October 1967 VA examination report which was prepared in conjunction with an evaluation of the Veteran's right hand.  The report is negative for any complaints of, or treatment, for the Veteran's back.  

A June 1995 private record reflects that the Veteran was seen for a "complete exam."  It was noted that he had no specific requests or complaints.  It was noted that he had previously been seen for gout, a sleep study, and was undergoing allergy immunotherapy.  The report is negative for any complaints of, or treatment for, the Veteran's back.  The Board finds that if the Veteran had been having complaints of the back since separation from service, it would have been reasonable for him to have reported it, and for it to have been recorded in the records, when he had a complete examination in 1995.  

A May 1996 private record reflects that the Veteran worked in sales and "denie[d] carrying any heavy equipment in his work, however, he does like to remodel homes and has been doing a lot of work on his daughter's house."

A January 8, 1997 private record reflects that the Veteran complained of "right lower back pain for two weeks.  It was initially dull, now becoming sharp."  The Veteran also had indigestion. The examiner found that the Veteran's symptoms may be related to gallbladder.  If not, the examiner was considering "amylase and lipase".

A January 10, 1997 private record reflects that the Veteran was still having back pain below the ribs, but it was now on the left side.  

January 15, 1997 private records reflect that the Veteran had continuing right back pain.  It was noted that his right paralumbar musculature was "a little more tense than the left."  The examiner noted "back pain and abdominal pain of unknown etiology."  The report is negative for any reference to the Veteran's service. 

A March 1999 private record reflects that the Veteran had multiple problems, including severe coronary disease, status post myocardial infarction with right toe pain and a small lump in his groin, concerns about his high blood pressure, hyperlipdemia, reflux disease, sleep apnea, obesity, and hyperuricemia.  The report is negative for complaints of the back.

A November 1999 private record reflects an assessment of impotence, foot pain, groin pain, coronary artery disease, congestive heart failure, other chronic problems.  It is negative for complaints of back.

A February 2000 private record reflects numerous complaints by the Veteran, none of which dealt with his back.  It was noted that with regard to neuromuscular that "[o]ther than the weakness and generalized muscle aches, he's okay.  He's had some foot surgery and this bothers him both musculoskeletally and neurologically with some numbness, but it's post-surgical."  An examination of his back revealed "no costovertebral angel tenderness."  He had a full range of motion of all joints.  

A March 2000 private record reflects that the Veteran had no tenderness of the back.  The only musculoskeletal complaints were with regard to foot pain and ingrown toenails.  

A February 2001 private record reflects a past medical history of "adult onset diabetes mellitus, hypertriglyceridemia on medical management, hyperlipidemia, hyperuricemia, congestive heart failure, coronary artery disease, GERD, sleep apnea, and other concerns."  There is no mention of back complaints or a back disability diagnosis.  A musculoskeletal examination revealed a full range of motion of all joints and no acute joint abnormalities.  

An October 2001 private record reflects that there were no acute joint abnormalities and "no significant musculoskeletal complaints."

January 2002 private medical records reflect that the Veteran reported that "in addition to his chronic problems, about five months ago he was sitting in his lawn chair and the lawn chair broke, and he landed on his tailbone and since that time he has had some pain right over the sacrum."  It was noted that the Veteran was still working and did "a lot of driving."  The record reflects that upon clinical examination, the examiner did not feel any palpable pain over the lumbar/sacral spine or any of the other spine.  

An April 2002 private record reflects that the Veteran reported that he "gets periodic back pain."

A May 2002 private record reflects that the Veteran had some low back pain.  Upon clinical examination, it was noted that he had " a little bit of low back pain but no acute palpable abnormality over any bony prominences.  No acute joint swelling, effusion or erythema."

September 2002 private records reflect complaints of back pain and a history of back problems.   There was no costovertebral angel tenderness.  He has some low back pain in the lumbar region.  There was no pain over any bony prominences.  

A November 2002 private record from B. Medical Center East reflects that the Veteran had "some minimal degenerative change of the lumbar spine.  A December 2002 record from the same practice reflects "mild degenerative changes within the lower cervical spine".  A November 2002 private record from the Veteran's provider reflects "some pain in the low back over the tailbone.  No pain over the trochanteric bursa."  A December 2002 record reflects a report of "low back pain in the lumbar region and some radicular component.  It hurts to sit too long.  No other acute joint abnormalities.  He does have some other degenerative concerns in the knees."

A March 2003 private record reflects "back pain primarily in the low back in the sacrum area."

A September 2003 VA record reflects that the Veteran was getting registered into the VA system.  It was noted that he worked in sales, which involved driving about 70,000 miles a year.  It was noted that the Veteran had lumbar degenerative disease. 

A February 2010 VA examination report reflects that the Veteran denied any back injuries in service.  The October 2011 VA examination report reflects that the Veteran reported that his back condition began approximately six to seven years previous to the examination, or in approximately 2003.  This corresponds approximately with the Veteran's 2002 back injury due to a broken lawn chair.  

The Board finds that the evidence is against a finding of continuity of symptoms since service.  As noted above, the Veteran reported to the VA examiner that his chronic back pain began in approximately 2003 (clinical records reflect complaints in 2002) or 35 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, not only is there an absence of clinical records contemporaneous to service or the three decades after, but the Veteran has not reported having had pain or problems during that time.  

Not only was the Veteran's report of medical examination upon separation negative for any spine abnormality, but the earliest clinical evidence of a back pain does not reflect that it was related to his service, but rather to a potential gallbladder problem.  The next reports of back pain relate the complaints to a fall out of a broken lawn chair in 2002.

The Board notes that the Veteran may sincerely believe that he has a back disability causally related to active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. Espiritu supra.  


ORDER

Entitlement to service connection for a right leg disability, to include arthritis, is denied. 

Entitlement to service connection for a back disability, to include arthritis,  is denied. 



REMAND

Diabetes Mellitus

The Veteran avers that he is entitled to the presumption of herbicide exposure due to service in Vietnam.  The Board finds that the Veteran is not entitled to the presumption of herbicide exposure; nevertheless, as discussed below, a clinical opinion is still warranted.  

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  There is no competent objective evidence of record that the Veteran served on the inland water ways of Vietnam, or on land.  Moreover, the Veteran has not stated that he served on land.  The Board notes that the Veteran, at the May 2005 DRO hearing, testified that he did not have liberty in Vietnam.  He reported that they were close to shore at times and that he once picked up mail with a small liberty boat, but reported that they just picked it up off the docks.  He did not testify that he went on land.  The Board finds that the evidence is against a finding that the Veteran was on the landmass in Vietnam or the inland waterways.  The Veteran's ships, for the time which he served, are not among those listed by VA as having served in the "brown waters" of the Republic of Vietnam.  While the Veteran testified that his ship may have anchored in Da Nang, service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  

The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam or on the inland waterways of Vietnam.  Moreover, even if the Veteran were to state that he actually set foot on a dock in Vietnam, which he has not, such an averment is not synonymous with being on land or in the inland waterways of Vietnam.  The Board acknowledges the Veteran's statements that he feels that he "was in country as close as I could get if you're anchored in the harbor, and you can look down the DMZ when you were in there, that's pretty close.  I know it's a matter of opinions on what's close and what isn't.  We were so near the shoreline a lot of times that we could actually see people running about on the beaches . . ."  (See DRO transcript, page 8.)  As noted above, anchoring in the harbor is not the same as docking to shore and going onto the landmass.  

The Veteran has also averred that he handled mail bags which may have been contaminated with herbicides.  The Board finds that any such statement by the Veteran that he was exposed to herbicides from mailbags is purely speculative and is not competent evidence of exposure.  In addition, herbicide exposure from handling mailbags is not presumed under VA policy.  
. 
As the competent credible evidence does not reflect that the Veteran served on the ground or in the inland waterways, it is not presumed that he had exposure to Agent Orange.  Moreover, there is no competent credible evidence of record that the Veteran was so exposed.  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  For this reason, the Board finds that a clinical opinion would be useful to the Board in adjudicating the Veteran's claim.

The claims file includes an opinion from the Veteran's physician, Dr. K. P.  The Board finds that this opinion lacks probative value as it is based on the unsupported history that the Veteran was exposed to herbicides, and fails to provide an adequate rationale. 

In its January 2011 remand, the Board directed that the Veteran be afforded a VA examination and for the VA examiner to address whether it is at least as likely as not that the Veteran's diabetes mellitus is related to exposure to herbicides during active service, or otherwise related to service. 

The claims file includes an October 2011 VA addendum to the September 2011 VA examination report.  The examiner stated that he would "defer with regard to whether or not this veteran had military exposure to Agent Orange, as this is beyond this examiner's level of expertise.  Again, it is noted that Agent Orange exposure has been associated with a diagnosis of diabetes mellitus type 2."  The evidence, as noted above, does not support a finding that the Veteran had herbicide exposure; thus, the examiner need not opine as to that aspect of the issue; however, the examiner should still have provided an opinion as to whether the Veteran's diabetes mellitus is as likely as not caused by some other aspect of military service.  Thus, a remand for a supplemental opinion is warranted. 

In providing an opinion as to the etiology of the Veteran's diabetes mellitus, the examiner should consider the Veteran's STRs, to include his September 1967 report of medical examination, which reflects that laboratory testing was negative for sugar in his urine (Block 45c), and that he had a height of 69 inches and a weight of 145 lbs.  (Upon entrance in 1964, his height was 69 inches and his weight was 130 pounds.)  More than twenty years after separation from service, the Veteran was diagnosed as being overweight, in June 1995, with a height of 5' 8.5" and a weight of 198 lbs.  He was diagnosed with diabetes in approximately 2000.  Records reflect that his weight was between 195.5 lbs (March 1995) and 215 lbs (November 1999) prior to his diagnosis.  The record also reflects that the Veteran had a family history which was negative for diabetes. 

Neuropathy

The February 2010 VA examiner opined that the Veteran's neuropathy of the feet is likely a complication of his long-standing diabetes.  Thus, the issue of entitlement to service connection for peripheral neuropathy of the lower extremities is inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus, and must also be remanded. 


Heart 

The VA clinician, in the February 2010 opinion, stated that the Veteran's heart disability is not related to service, nor to the Veteran's diabetes mellitus; however his heart disease is likely being aggravated by his underlying diabetes, because diabetes is well known to further progress atherosclerosis.  The examiner noted that the Veteran had significant factors for heart disease, to include a strong family history of heart disease.  (An October 1998 private record reflects that the Veteran's father had cardiac problems in his 50s, his mother had cardiac problems in her 70s, his brothers have cardiac problems, and his uncles have cardiac problems.  The record also reflects that the Veteran had a history of having been a smoker until 1985, and being obese). 

The Board acknowledges that the VA examiner did not make a specific finding as to whether the Veteran's heart disability was causally related to asbestos.  The claims file does not support a finding that the Veteran had asbestos exposure in service.  Although the Veteran served aboard ships in service, he has not indicated that he worked in a military occupational specialty noted to have exposure to asbestos.  The Veteran's contention that he was on a ship with asbestosis in floor tiles, wrapped pipes, and the walls, does not reflect that he was exposed to disturbed asbestos.  Moreover, there is no clinical opinion which indicates that the Veteran's heart disease may be causally related to asbestos exposure; thus, the Board finds that a specific opinion as to asbestos and heart disease is not needed. .  

Because the examiner opined that the Veteran's heart disease is likely aggravated by his diabetes, the issue of entitlement to service connection for a heart disability is inextricably intertwined with the issue of entitlement to service connection for diabetes. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate VA clinician of relevant expertise to provide a supplemental medical opinion in this case.  The clinician should review the claims file, to include this remand, and should note such in the opinion.  If the clinician determines that an examination of the Veteran is warranted, schedule the Veteran for such.

The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has diabetes mellitus causally related to service, other than herbicide exposure.  (The Board finds that the competent credible evidence of record does not support a finding that the Veteran was exposed to herbicides in service.)  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  If relevant, the clinician should consider the Veteran's reported lack of family history of diabetes, the Veteran's STRs, to include Block 45c of his September 1967 report of medical examination, his height and weight upon entrance (5'9", 130 lbs), his height and weight upon separation (5'9", 145 pounds), his height and weight one month after separation (5'9", 138.5 lbs) and his height and weight in the years prior to his diagnosis of diabetes (i.e. 195.5 lbs (March 1995) to 215 lbs (November 1999).)  

2.  Thereafter, readjudicate the issues (entitlement to service connection for diabetes mellitus, peripheral neuropathy, and heart disease) on appeal.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


